                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    HAROLD WILSON                                  :             CIVIL ACTION
                                                   :
      v.                                           :             No. 18-2310
                                                   :
    ERIC TICE, et al.                              :

                                              ORDER

           AND NOW, this 16th day of April, 2019, upon careful and independent consideration of

Petitioner Harold Wilson’s pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus, and

Respondents’ response thereto, and after de novo review of the Report and Recommendation of

United States Magistrate Judge Lynne A. Sitarski, to which no objections have been filed, 1 it is

ORDERED:

           1.    The Report and Recommendation (Document 6) is APPROVED and ADOPTED.

           2.    Wilson’s Petition (Document 1) is DENIED and DISMISSED.

           3.    Wilson having failed to make a substantial showing of the denial of a constitutional

right, or that reasonable jurists would disagree with this Court’s determination, a certificate of

appealability shall not issue. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000).

                                                       BY THE COURT:



                                                       /s/ Juan R. Sánchez_
                                                       Juan R. Sánchez, C.J.


1
  The Report and Recommendation was sent to all parties of record on January 7, 2019, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any objections
within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may object
to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C.
§ 636(b)(1)(B) . . . within fourteen (14) days after being served with a copy thereof.”). To date, no
objections have been received by the Court.
